Citation Nr: 1413575	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the appellant made an irrevocable election for education assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) in lieu of educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

2.  Entitlement to payment of education assistance under the Post 9/11 GI Bill in excess of 70 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1998 to June 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The matter at issue in this case concerns an appeal from a decision of the Muskogee RO on the appellant's application for education assistance under Chapter 33, Title 38, United States Code.  The record on appeal, which was provided to the Board by the Muskogee RO, consists of a small temporary folder which contains no indication that the appellant is represented in his claims before VA.  

In reviewing the appellant's electronic VA file, however, the Board observed an indication that the appellant may be represented in his claims before VA by the American Legion.  Accordingly, the Board attempted to clarify the matter of the appellant's representation, including by contacting the RO in Montgomery, Alabama, which is the office that maintains jurisdiction of the appellant's claims file.  That office provided the Board with a copy of a valid VA Form 21-22, indicating that the appellant appointed The American Legion as his representative in all VA claims in October 2008.  There is no indication that the appellant has revoked power of attorney for that organization.  

VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2013).  Despite this, the record on appeal indicates that the American Legion has not conducted a review of the appellant's education benefits appeal, nor was that organization ever copied on any correspondence in connection with the appeal, including the initial April 2011 determination or the June 2011 Statement of the Case.  Thus, this matter must be remanded for the purpose of affording an American Legion representative the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with applicable procedure, the RO/AMC should provide the appellant's representative, The American Legion, with a copy of the  June 2011 Statement of the Case and an appropriate opportunity to respond, including by preparing a VA Form 646, or written argument in lieu thereof.  

2.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims, considering all the evidence of record.  If the decision remains unfavorable, the appellant and his representative should be provided with a Supplemental Statement of the Case and given an appropriate opportunity to respond.

The case should then be returned to the Board for appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


